Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 and 13-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Graham (US 2004/0081937).
	Graham discloses a buccal tube 5 having a first tube pad at one end and a second tube pad at the other (note annotated Figure 3 reproduced below.  The tube further includes a window 2 (note Figure 1 and annotation below) on a surface that is opposite the first and second tooth pads.  In regard to claim 3, the connection between the tube 5 and the pads as annotated below would clearly allow for greater than 20 degree rotation.  In regard to claim 8, .

    PNG
    media_image1.png
    330
    649
    media_image1.png
    Greyscale




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2004/0081937).
In Graham the annotated first tube pad and the second tooth pad annotated above are separated by three teeth rather than one tooth as claimed.  One of ordinary skill in the art, however, would have found it obvious before the effective filing date of the claimed invention to have reduced the size of the tube 5 in order to accommodate a patient with a smaller mouth.

Claims 1-5, 7, 10, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 5,092,941).
Miura disclose a buccal tube 10 that is intended to be attached to orthodontic brackets in a patient’s mouth (column 1, lines 12-15).  The tube 10 when attached to brackets in a patient’s mouth would form a structure of a tube with a first pad (at a first bracket) and a second tooth pad (at a second bracket).  In Figure 3C, Miura discloses a window 14 that runs the length of the tube.  Miura does not appear to explicitly disclose on which side of the tube the window 14 is located, however, one of ordinary skill in the art would have reasonably found it obvious to orient the window 14 opposite from the tooth pads or in a downward direction in order to provide for easier cleaning.

Response to Applicant’s Remarks
	The examiner is in general agreement with applicant’s remarks regarding the prior art in the response of November 8, 2021.  However, it is noted that the claims are of such breadth .

Allowable Subject Matter
	Claims 11 and 12 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712